Citation Nr: 1122717	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-35 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to Agent Orange.

2.  Entitlement to service connection for a heart disorder, including as due to diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy, including as due to diabetes mellitus, type II.

4.  Entitlement to service connection for an eye disorder, including as due to diabetes mellitus, type II.

5.  Entitlement to an increased initial rating for a duodenal ulcer, evaluated as noncompensable prior to August 22, 2007, and as 10 percent disabling thereafter.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1956 to July 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection and a noncompensable disability rating for a duodenal ulcer, and denied service connection for diabetes mellitus, peripheral neuropathy, and eye and heart disorders.  In an August 2007 rating decision, the RO assigned a 10 percent rating for a duodenal ulcer, effective from August 22, 2007.

The record reflects that, in November 2007, the Veteran requested to testify during a personal hearing at the RO that was scheduled in January 2009.  However, according to a Report of Contact from the Veteran's service representative, dated just prior to the scheduled hearing, the Veteran would defer his hearing for development and asked that the hearing be rescheduled if "award is not made".  In a September 2009 letter to the Veteran, the RO noted the representative's request for the deferred hearing pending development and asked that the Veteran clarify if he still wished to have a personal hearing by completing and submitting an enclosed form.  The Veteran did not respond to the RO's letter.  As such, the Board is of the opinion that all due process requirements were met regarding the Veteran's hearing request.

The issue of an increased rating for duodenal ulcer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that diabetes mellitus, type II, had its onset in service or is otherwise related to the Veteran's active duty, including exposure to Agent Orange.

2.  The evidence of record preponderates against a finding that a heart disorder had its onset in service or is otherwise related to the Veteran's active duty, including as due to diabetes mellitus, type II.

3.  The evidence of record preponderates against a finding that peripheral neuropathy had its onset in service or is otherwise related to the Veteran's active duty, including as due to diabetes mellitus, type II.

4.  The evidence of record preponderates against a finding that an eye disorder had its onset in service or is otherwise related to the Veteran's active duty, including as due to diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by active military service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A heart disorder, including as due to diabetes mellitus, type II, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.
3.  Peripheral neuropathy, including as due to diabetes mellitus, type II, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  An eye disorder, including as due to diabetes mellitus, type II, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In a March 2008 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  His VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

The Board notes that, in his November 2007 substantive appeal, the Veteran, for the first time, asserted that his claimed disorders were a result of his exposure to Agent Orange and said that he "was on a transport air that entered Agent Orange areas on several occasions".  In a February 2009 letter, the RO requested that the Veteran clarify his herbicide exposure and explain how his military duties exposed him herbicide including evidence of his service in Vietnam, but he failed to respond to the RO's request.  The "duty to assist is not always a one-way street.  If a veteran (appellant) wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The Board acknowledges that the Veteran was not afforded a VA examination as part of the development of his claims.  Under the Veterans Claims Assistance Act, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Board finds that an examination is not in order because there is no probative suggestion, let alone competent evidence showing, a causal connection between the claimed disorders and either the Veteran's military service, or a service-connected disorder.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board's duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case that includes the Veteran's service treatment records, VA and non-VA medical records and examination reports, dated from 1987 to 2009, and his written statements in support of his claims.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of certain chronic disorders, including arteriosclerotic heart disease and diabetes mellitus, while in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year after discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

In addition, when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b) (2010).

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

A.  Diabetes Mellitus, Type II, Including as due to Exposure to Agent Orange.

The Veteran asserts that he was exposed to Agent Orange in service and that such exposure caused his claimed diabetes mellitus, type II.  In a June 2007 medical authorization form, the Veteran indicated that he was treated for diabetes and ulcers between May and July 1959 at the United States Naval Hospital in Oakland, California.  Thus, he maintains that service connection is warranted for diabetes mellitus, type II.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the Veteran's claim and service connection must be denied. 

In this case, the appellant contends, in pertinent part, that he was exposed to Agent Orange in service, and that such exposure caused his claimed type II diabetes mellitus.  The probative evidence shows that he has type II diabetes mellitus, as reflected in his VA and private medical records.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of the Republic of Vietnam.  VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997).  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Id.  Service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, specified diseases, including diabetes mellitus, shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).


Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The first determination to be clarified is whether the Veteran was exposed to Agent Orange.  The above-described presumptions apply only to veterans who actually served on the land mass of the Republic of Vietnam during the Vietnam Era.  However, the Veteran's Report of Transfer or Discharge (DD Form 214) shows that he only had active military service from January 1956 to July 1959 - that is not within the Vietnam era.  Nor has he provided even one iota of information to corroborate his assertion that he was exposed to Agent Orange in some way in military service.  In fact, in his initial claim for VA benefits, filed in July 2006, the Veteran denied being exposed to Agent Orange and, it was not until 2007, that he said he was exposed to herbicides.  Thus, the presumptions for service connection available under 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) are inapplicable in the Veteran's case.

Service treatment records are not referable to complaints or diagnosis of, or treatment for diabetes mellitus.  A June 16, 1959 clinical entry indicates that the Veteran was transferred to the United States Naval Hospital in Oakland, California, for treatment of abdominal pain with left-sided tenderness.  A July 15, 1959 record indicates that he was hospitalized from June 16th to July 15th, 1959, with complaints of vomiting and nausea, and diagnosed with an ulcer.  Laboratory test results did not describe abnormal glucose levels.  When examined for discharge in July 1959, the Veteran's endocrine system was reported as normal.
Post service, a history of diabetes diagnosed in the 1960s with insulin use since 1968 is noted in a November 2008 VA outpatient record.  Although, a past medical history of diabetes since 1978 is noted in a June 2003 private endocrinology record and in an April 24, 2005 private medical record from S.H., M.D. 

VA hospitalized the Veteran from February to March 1987 for treatment of severe hypoglycemia secondary to excessive insulin use.  According to the discharge summary, the Veteran reported that he developed glucose intolerance in 1979.

The more recent VA and non-VA medical records describe the Veteran's treatment for diabetes.

The Veteran has contended that service connection should be granted for a diabetes mellitus, type II.  However, although the evidence shows that diabetes has been diagnosed, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof, including exposure to Agent Orange.

On the other hand, the record reflects that the Veteran's endocrine system was normal on separation from service and the first post-service evidence of record of diabetes is from approximately 1978, nearly 20 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Significantly, the Veteran has told treating private practitioners that his diabetes started in 1978, nearly 20 years after discharge, although he evidently told VA clinicians that it started in 1960s.  Nevertheless, no medical opinion or other medical evidence relating the Veteran's diabetes to service or any incident of service, including exposure to Agent Orange has been presented.

B.  Heart Disorder, Including as Due to Diabetes Mellitus, type II.

The Veteran further asserts that he has a heart disorder that is due to his diabetes mellitus, type II.  Thus, he contends that service connection is warranted for a heart disorder.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the Veteran's claim and service connection must be denied. 

Service medical records are not referable to complaints or diagnosis of, or treatment for a heart disorder.  When examined for discharge in July 1959, a cardiovascular abnormality was not noted.

Post service, results of an electrocardiogram (ECG) performed in February 1987 while the Veteran was hospitalized by VA, reflect a left anterior hemiblock; inferior myocardial infarction of undetermined age, considered an abnormal ECG.

However, the VA outpatient records include the results of an echocardiogram performed in September 2008 that only revealed a heart murmur of no significant abnormality.

The Veteran has contended that service connection should be granted for a heart disorder.  Nonetheless, although the evidence shows that a heart murmur of no significant abnormality has been diagnosed, no competent medical evidence has been submitted to show that this disability is related to service or any incident.

On the other hand, the record reflects that the Veteran's cardiovascular system was normal on separation from service and the first post-service evidence of record of cardiovascular abnormality is from 1987, nearly 30 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. at 356 (1991). 

Significantly, while the Veteran has stated that he has a heart disorder, there is no competent medical evidence of record showing the presence of a heart disorder.  In the absence of proof of a present disability there can be no valid claim.  See Degmetich, Brammer, Rabideau, supra.  The Veteran has been diagnosed with a heart murmur not considered a significant abnormality, but there is no medical opinion or other medical evidence relating the Veteran's heart murmur to service or any incident of service.

Finally, in light of the Board's determination above, denying the Veteran's claim for service connection for diabetes mellitus, type II, any assertions that his claimed heart disorder is due to diabetes mellitus, type II, must fail.  38 C.F.R. § 3.310.

C.  Peripheral Neuropathy, Including as due to Diabetes Mellitus, type II.

The Veteran further asserts that he has peripheral neuropathy that is due to his diabetes mellitus, type II.  Thus, he believes that service connection is warranted for peripheral neuropathy.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the Veteran's claim and service connection must be denied. 

Service treatment records are not referable to complaints or diagnosis of, or treatment for, peripheral neuropathy.  When examined for discharge in July 1959, the Veterna's upper and lower extremities were normal and peripheral neuropathy was not noted.

Post service, a past medical history of peripheral neuropathy since 2000 was noted in the November 2008 VA outpatient record.  

A May 2005 private treatment record from Dr. S.H. indicates that the Veteran had severe peripheral neuropathy.  It was noted that the Veteran had problems with his balance and gait and reported that, in 2002, his feet started flopping on the ground.  He had lower extremity tremors since 2005.



The Veteran has contended that service connection should be granted for peripheral neuropathy.  However, although the evidence shows that peripheral neuropathy has been diagnosed, no competent medical evidence has been submitted to show that this disability is related to service or any incident.

On the other hand, the record reflects that the Veteran's upper and lower extremities were normal on separation from service and the first post-service evidence of record of peripheral neuropathy is from approximately 2000, nearly 40 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. at 356.

Significantly, the Veteran has been diagnosed with peripheral neuropathy but there is no medical opinion or other medical evidence relating the Veteran's peripheral neuropathy to service or any incident of service.

Finally, in light of the Board's determination above, denying the Veteran's claim for service connection for diabetes mellitus, type II, any assertions that his claimed peripheral neuropathy is due to diabetes mellitus, type II, must fail.  38 C.F.R. § 3.310.

D.  Eye Disorder, Including as Due to Diabetes Mellitus, Type II.

The Veteran also seeks service connection for an eye disorder that he claims is due to his diabetes mellitus, type II.  Thus, he contends that service connection is warranted for an eye disorder.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the Veteran's claim and service connection must be denied. 

Service treatment records are not referable to complaints or diagnosis of, or treatment for, an eye disorder.  When examined for discharge in July 1959, the Veteran's visual acuity for distance was 20/20 in each eye, and an eye abnormality was not noted.

Post service, in a December 2006 signed statement, D.D.S., M.D., an ophthalmologist, said that the Veteran underwent bilateral upper lid blepharoplasty and ptosis repair for visual reasons in November and December 2004.  

August 2008 VA outpatient records indicate that the Veteran had mild diabetic retinopathy.

The Veteran has contended that service connection should be granted for an eye disorder.  However, although the evidence shows that mild diabetic retinopathy has been diagnosed, no competent medical evidence has been submitted to show that this disability is related to service or any incident.

On the other hand, the record reflects that the Veteran's eyes and visual acuity were normal on separation from service and the first post-service evidence of record of an eye abnormality is from 2008, more than 40 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. at 356.  

Significantly, while the Veteran has been diagnosed with mild diabetic retinopathy there is no medical opinion or other medical evidence relating the Veteran's eye disorder to service or any incident of service.

In light of the Board's determination above, denying the Veteran's the claim for service connection for diabetes mellitus, type II, any assertions that his claimed eye disorder is due to diabetes mellitus, type II, must fail.  38 C.F.R. § 3.310.

Furthermore, while the Veteran is competent to state that he had diabetes problems in service, he is not competent to state that he had chronic diabetic pathology that is due to service.  Diabetic dysfunction is not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on laboratory test results and other diagnostic tools to diagnose diabetes mellitus.  To the extent that the Veteran is claiming continuity of diabetes symptoms since an alleged in-service event, he is not a reliable historian in this respect.  He evidently did not report such difficulties at service discharge and examination of his endocrine system at that time was normal.  When treated by private practitioners, the Veteran reported that his diabetes began in 1978 although, he evidently told VA clinicians that it started in the 1960s that is long after his service discharge.  The Board does not find that there is credible evidence of continuity of symptomatology present.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for diabetes mellitus, type II, peripheral neuropathy, and heart and eye disorders and his claims must be denied.


ORDER

Service connection for diabetes mellitus, type II, including as due to exposure to Agent Orange, is denied.

Service connection for a heart disorder, including as due to diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy, including as due to diabetes mellitus, type II, is denied.

Service connection for an eye disorder, including as due to diabetes mellitus, type II, is denied.


REMAND

The Veteran also seeks an increased rating for his service-connected duodenal ulcer presently evaluated under Diagnostic Code 7305, as noncompensable prior to August 22, 2007, and as 10 percent disabling thereafter.   

Under this Diagnostic 7305, a mild disability due to a duodenal ulcer, with recurring symptoms once or twice yearly, warrants a 10 percent disability rating.  38 C.F.R. § 4.114 (2010).  A moderate disability involving recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations warrants a 20 percent disability rating.  Id.  Moderately severe disability caused by a duodenal ulcer, manifested by impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year warrant a 40 percent rating.  Id.

The Veteran was last examined by VA in August 2007.  The more recent VA outpatient records, including in August 2008, reflect his complaints of vomiting twice a month and significant weight loss.  

In April 2011, the Veteran's service representative noted that the VA examination is four years old, and requested that the Veteran be afforded a new VA examination.  The Board agrees that the VA examination report is now too stale to properly evaluate the nature and extent of the appellant's current disorder.  Hence, further development is in order.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

As well, in June 2008, the Veteran said he was hospitalized by VA from June 6th to June 11th, 2008 for treatment of his stomach disorder at the VA medical center (VAMC) in Nashville, Tennessee, and requested that the RO obtain those records.  Thus, there appears to be some pertinent VA medical records that may affect the disposition of the instant claim that are not yet associated with the claim file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).




Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's hospitalization for treatment of a stomach disability at the VAMC in Nashville, for the period from June 6th to June 11th, 2008, and any additional medical records regarding his treatment dated since August 2009.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. After completion of the above development, schedule the Veteran for a VA gastrointestinal examination to determine the current severity and all manifestations of his service-connected duodenal ulcer.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review.  The examiner should indicate in the examination report if the claims file was reviewed.  All indicated tests and studies should be performed, and all clinical findings reported in detail.

a. The examiner should provide findings with respect to whether the Veteran: (a) has pain only partially relieved by standard ulcer therapy; (b) exhibits impairment of health manifested by anemia and weight loss; (c) has periodic vomiting, recurrent hematemesis or melena; (d) has recurring episodes averaging 10 days or more in duration at least 4 or more times a year; (e) has recurring episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration or with continuous moderate manifestations; or (f) has recurring symptoms once or twice yearly.  The examiner should provide an assessment as to whether the Veteran's overall symptomatology for any particular time period, since 2005, is best characterized as mild, moderate, moderately severe, or severe.  The examiner also should discuss any effects that the Veteran's disability has on his employability, if any.

b. A rationale should be provided for all opinions offered.

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's increased rating claim.  If action remains adverse to the Veteran, provide the veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


